            Case 1:19-cv-00315-JLT Document 57 Filed 11/10/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN H. SCOTT, et al.,                                   )   Case No.: 1:19-cv-00315 - JLT
                                                               )
12                     Plaintiffs,                             )   ORDER GRANTING STIPULATION
                                                               )   CONTINUING THE TRIAL AND PRETRIAL
13            v.                                               )   CONFERENCE DATES
                                                               )
14   JAYCO INC.,                                               )   (Doc. 56)
                                                               )
15                     Defendant.                              )
                                                               )
16                                                             )

17            The stipulation (Doc. 56) of the parties to continue the trial and pretrial conference dates is
18   GRANTED as follows1:
19            1.       The pretrial conference is CONTINUED to February 17, 2021 at 10:00 a.m.;
20            2.       The trial is CONTINUED to April 19, 2021 at 8:30 a.m.
21
22   IT IS SO ORDERED.
23
         Dated:       November 9, 2020                                     /s/ Jennifer L. Thurston
24                                                                 UNITED STATES MAGISTRATE JUDGE
25
26
27
28
     1
      The parties are advised that the Court has no certainty that the trial will occur in April, because the Court has no basis
     upon which to conclude whether the COVID-19 pandemic or other caseload requirements will allow for it.
